Dissenting Opinion by
Mr. Justice Bell:
This is not a proper case for a declaratory judgment — a proceeding which is naturally appealing, especially to laymen and experts who have not had much experience in the practicalities of the law.
It will serve as a first step to breach the policy that the Courts of Pennsylvania have heretofore established and maintained against declaratory judgment assaults, namely, the Courts in their judicial discretion, should allow declaratory judgment proceedings —not to decide future rights, but — only when an actual controversy exists or when litigation is imminent and inevitable: Eureka Casualty Company v. Henderson, 371 Pa. 587, 92 A. 2d 551; and then only in very exceptional cases. The reasons for this are manifold. The extensive use of declaratory judgment proceedings will result in a multiplicity of litigation which will swamp the Courts. Moreover, because in the particular case then litigated the parties may be interested in only one phase of the subject matter, or because all of the facts may not be then known or not then readily foreseeable, or may not be completely pre*389sented, the decision will often likely result in injustice, either in the case then before the Court or more probably as a precedent in other cases arising out of the same or similar subject matter where new or additional or slightly different facts are for the first time considered by the Court.
Furthermore, under the majority opinion, there is no clear line of demarcation or yardstick or standard which will enable Behch and Bar to determine fairly, certainly, and with justice to all, when such proceedings should lie and when they should not; or to explain or justify our position to litigants and counsel whose petitions for a declaratory judgment are refused.
We note in this case that there are several adequate remedies without resorting to declaratory judgment proceedings. Moreover, the majority could have reached the same result by writing an opinion containing dicta, in which I would have concurred. No matter how often any Judge may deprecate dicta in another Judge’s opinion, it is an indisputable fact that every Judge, consciously or unconsciously, often includes dicta in his opinions.
The City of Philadelphia has recently adopted a new Charter, out of which have arisen a number of actual controversies not only pressing in nature and time, but of tremendous public importance. At least 100 important and pressing questions involving a construction of this great Charter will inevitably arise and be litigated in the near future. If there ever was a case or cases where declaratory judgment proceedings should appropriately lie, it would be in cases involving the construction of Philadelphia’s new Charter — yet we have rejected a declaratory judgment proceeding in such cases. How can we justify our action here and there?
*390The decision in this case will establish a regrettable precedent which will come back time and time again to haunt us.